DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 30 September 2020 is acknowledged.  Applicant points out that in the restriction made by the statement that the method could be practiced using a different device is incorrect as claimed, because of the manner in which the method claims all depend from claim 1.  While the current examiner tends to agree with applicant (except that claim 20 makes it seem that no feed additive delivery device is required by parent claim 16), there are other reasons for distinctness.  Firstly, claim 16 raises section 101 and 112 issues by being the mere use of a device which recitation of any manipulative steps.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961), In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), and In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  Furthermore, the other process claims are distinct from the apparatus claims in that different materials about be added using the device, such as paint components, unrelated to feed.  Nonetheless, it is agreed that the process claims which require all the limitation of claim 1 should be rejoined upon any allowance of claim 1.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In claim 8, there is lack of antecedent basis for “the solenoid valves”.  
In claim 9, there is lack of antecedent basis for “the second feed additive delivery line”.  
In claim 10, there is lack of antecedent basis for “the … rotary valve”.  
In claim 11, which depends from claim 1, elements which are recited in claim 1 are recited again as if they had never been recited, making unclear how many such items are required.  For example, “a blow through assembly” is recited in both claims, making unclear which of the two blow through assemblies is being referenced by subsequent recitation of “the assembly”.  It is unclear of the feed additive hopper is in addition to the feed additive source.  It is unclear of the pressurized fluid source is in addition to the pressurized air source.  
In claim 11, there is lack of antecedent basis for “the assembly outlet port”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoff et al. (US 2005/0024988).  Regarding claim 1, Hoff discloses a device comprising a feed additive source (12 and/or 24 and/or 30); a blow through assembly (46) having an inlet (from 36) from the source and an outlet (to 36); a least one feed additive delivery line (34) coupled to the assembly outlet; and a pressurized air source (32).    Regarding claim 16, while this claim is withdrawn from consideration, it noted the Hoff also discloses providing and using the device.  Regarding claim 2, the feed additive source is a hopper source (12 and/or 24 and/or 30) coupled to the assembly, wherein the hopper has a first wall portion and a second wall portion that is angled relative to the first wall portion.  Regarding claim 3, a metering device (22 and/or 36) is positioned between the feed additive source and the blow through assembly for metering feed additive to the assembly.  Regarding claim 7, computer control is disclosed (see [0015]).  Claim 8 and 9 pertain to solenoid valves which are not required elements of the claimed device.  Regarding claim 10, scale (26) is disclosed.  Regarding claims 13 and 14, a micro weigh machine comprising a control computer (42) is disclosed.  Regarding claim 15, plural additive storage containers (12) are disclosed.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoff et al. (US 2005/0024988) in view of Sanders (US 2002/0066746).  The device of Hoff was discussed above.  The metering device of Hoff is not disclosed to have a rotary valve with 8 to 64 vanes.  Sanders teaches a rotary valve with 8 vanes (see “rotary airlock” in drawing).  It would have been obvious to one of ordinary skill in the art to have utilized an a rotary valve having vanes as taught by Sander, to control flow.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff et al. (US 2005/0024988) in view of Pratt (US 4,815,042).  The device of Hoff was discussed above.  Although computer controlled valves are disclosed by Hoff, the valves are not expressly stated to be “solenoid” valves.  Pratt teaches solenoid valves (149, 206, 212, etc.).   It would have been obvious to one of ordinary skill in the art to have utilized solenoid valves to provide a mechanism for controlling the valves.  Pratt also teaches compressor (142).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff et al. (US 2005/0024988) in view of Sanders (US 2002/0066746) and Pratt (US 4,815,042).  All three of these references were discussed above.  It would have been obvious to one of ordinary skill in the art to have modified the device of Hoff discussed above, to provide a rotary valve with 8 vanes in accordance with the teachings of Sanders as discussed above and to employ solenoid valves in accordance with the teachings of Pratt as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774